DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/22.

Applicant’s election without traverse of claim 1-9 in the reply filed on 8/24/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a ligand to bind to a surface of the quantum dot”, which renders the claim indefinite.  The connection between the ligand and quantum dot is not clear. It is not clear whether the ligand is bound to the surface of the quantum dot, will be bound to said surface in the future or has a different relationship to the quantum dot. 
While not a suggestion of claim language, in the interest of compact prosecution, both bound and unbound ligands will be searched.
Appropriate correction is required. 

Claim 5 recites the limitation “wherein the precursor and the additive are to react” according to a particular reaction mechanism, which renders the claim indefinite.  It is not clear whether the reaction actually occurs or will occur in the future.  Claim 5 could also be a product by process claim. 
While not a suggestion of claim language, in the interest of compact prosecution, claim 5 is treated as a product by process claim. 
Also, in claim 5, the end product, MO, is not defined. 
While not a suggestion of claim language, in the interest of compact prosecution, the term “MO” is treated as a metal oxide comprising at least one Cd, Zn, Ga, Pd, Cu, Ag, Au, Rh, Ir, Ru and Os.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0200035 A1 to Lee et al. (hereinafter Lee).
Regarding claim 1, Lee discloses a quantum dot composition, comprising:
a quantum dot (nanoparticle, para [0074]);
an additive comprising an amine group (alkylamine, page [0081]); and
a precursor comprising an organometallic compound (para [0075] and [0077]),
wherein the organometallic compound comprises oxygen (para [0077]).

Regarding claim 3, Lee discloses the quantum dot composition of claim 1, wherein the precursor comprises *-M-O(O)-C-R1 wherein "*_" refers to a position to be connected (Chemical Formula 2, para [0077]), wherein, in the precursor,
R1 is an alkyl group having at least 1 carbon (alkyl group, para [0078]) and 
M  is selected from a group that comprises Cd and Zn (para [0078]).

Regarding claim 4, Lee discloses the quantum dot composition of claim 1, wherein the additive is selected from a group comprising primary amines (oleylamine and octylamine) and secondary amines (dioctylamine, para [0081]).

Regarding claim 5, Lee discloses the quantum dot composition of claim 1, wherein the precursor (para [0077]) and the additive (alkylamine, para [0081]) form a metal oxide protective layer (para [0074) comprising Cd or Zn (para [0059] and [0078])
Claim 5 is a product by process claim.  It is noted that Jung does not explicitly teach the claimed process as written, however, MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
MPEP 2113 also states “The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)”.  In the instant case, it is found that the instantly claimed process of making the claimed product, metal oxide, does not impart any structural or functional characteristics to the claimed product.
The limitations directed to the method for producing the claimed composition are not considered to add patentable weight to the examination of the product claims.  It is well settled that if the examiner can find a product in the prior art that is the same or so similar as to have been obvious, the burden can be shifted to the applicant to demonstrate that the process for producing the composition somehow imparts a patentable distinction to the composition under examination.
This rejection is based on the interpretation set forth in para #5, above. 

Regarding claim 6, Lee discloses the quantum dot composition of claim 1, further comprising an organic solvent (para [0073]).

Regarding claim 7, Lee discloses the quantum dot composition of claim 1, wherein a molar ratio of the precursor to the additive is 1: 2 (2 equivalents of alkylamine based on the organometallic compound, para [0081]).

Regarding claim 8, Lee discloses the quantum dot composition of claim 1, wherein the additive is to induce a nucleophilic attack reaction to the precursor (para [0081]). This is an intended use claim.  If a prior art structure is capable of performing the intended use as recited in the claim, the structure meets the claim.  In the instant case, the additive is a nucleophilic catalyst (para [0081]) and is therefore deemed capable of inducing a nucleophilic attack to the precursor. 

Regarding claim 9, Lee discloses the quantum dot composition of claim 1, wherein the quantum dot comprises a core and a shell surrounding the core (para 
[0069]).

Claims 1-4, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0151817 A1 to Cho et al. (hereinafter Cho).
Regarding claim 1, Cho discloses a quantum dot composition, comprising:
a quantum dot (para [0142]);
an additive comprising an amine group (para [0145]); and
a precursor comprising an organometallic compound (polyvalent metal compound, para [0142], comprising an organic metal compound, para [0025]),
wherein the organometallic compound comprises oxygen (in acetates, carboxylates, para [0027] and [0031]).

Regarding claim 2, Cho discloses the quantum dot composition of claim 1, further comprising a ligand bound to a surface of the quantum dot (organic thiol ligand, para [0142]).
This rejection is based on the interpretation set forth in para #5, above. 

Regarding claim 3, Cho discloses the quantum dot composition of claim 1, wherein the precursor comprises *-M-O(O)-C-R1, wherein "*_" refers to a position to be connected (MAn, wherein A is RCOO and n is an integer greater than 2, para [0028]-[0031]), wherein, in the precursor,
R1 is an alkyl group having 1 to 4 carbon atoms (para [0031]),and
M comprises at least one selected from Cd, Zn, Ga, Cu, and Au (para [0029]).

Regarding claim 4, Cho discloses the quantum dot composition of claim 1, wherein the additive comprises a primary or secondary amine (para [0145]).

Regarding claim 6, Cho discloses the quantum dot composition of claim 1, further comprising an organic solvent (para [0152]).

Regarding claim 8, Cho discloses the quantum dot composition of claim 1, wherein the additive is expected to be capable of inducing a nucleophilic attack reaction to the precursor because the additive is selected from a group that includes primary and secondary alkylamines (para [0145]). This is an intended use claim.  If a prior art structure is capable of performing the intended use as recited in the claim, the structure meets the claim.  In the instant case, the additive is alkylamine, which is a nucleophilic catalyst (See Lee, cited above, para [0081]) and is therefore deemed capable of inducing a nucleophilic attack to the precursor. 

Regarding claim 9, Cho discloses the quantum dot composition of claim 1, wherein the quantum dot comprises a core and a shell surrounding the core (para [0102]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./           Examiner, Art Unit 1734                                                                                                                                                                                             

/Matthew E. Hoban/           Primary Examiner, Art Unit 1734